—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered May 31, 1995, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The challenged portions of the prosecutor’s summation are for the most part directly responsive to counsel’s attack on the credibility of the police and civilian witnesses, and there was no pattern of inflammatory remarks or egregious conduct warranting reversal (see, People v D’Alessandro, 184 AD2d 114, lv denied 81 NY2d 884). In any event, the prosecutor’s summation could not have deprived defendant of a fair trial in light of the overwhelming direct and circumstantial evidence of guilt. Concur — Milonas, J. P., Ellerin, Williams, Tom and Mazzarelli, JJ.